 1   DAVID T. BROWN, ESQ.
     Nevada Bar No. 006914
 2   BROWN BROWN & PREMSRIRUT
     520 South Fourth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 384-5563
 4   Fax: (702) 385-1023
     Attorney for Defendant
 5
 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                 )
                                               )
 9                     Plaintiff,              )
                                               )                   2:13-CR-00070-GMN-PAL
10   vs.                                       )
                                               )
11   ALLAN DOBKOWSKI,                          )
                                               )
12                     Defendants.             )
     __________________________________________)
13
14                   STIPULATION TO CONTINUE REVOCATION HEARING
                                      (First Request)
15
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas D.
16
     Dickinson, Assistant U.S. Attorney, counsel for the United States of America, and David T.
17
     Brown, counsel for defendant, that the revocation hearing be currently scheduled for April 8,
18
     2020, be continued at least forty-five (45) days and that it be set for a date and time convenient to
19
     the court. This Stipulation is entered into for the following reasons:
20
            1.      The parties are waiting to get more information regarding Mr. Dobkowski’s recent
21
     arrest in Henderson and the Court’s in Henderson have continued all matters for at least thirty
22
     (30) days.
23
            2.      Mr. Dobkowski is 65 years old with a history of lung issues and has suffered from
24
     pneumonia twice in the last two (2) years.
25
            3.      The parties feel additional time will be needed and would like to avoid appearing
26
     at Court until conditions have improved..
27
            4.      The undersigned has spoken to Mr. Dobkowski and he has no objection to this
28
     request for a continuance.
 1   5.    The additional time requested herein is not sought for purposes of delay.
 2
     DATED this 27th day of March, 2020.
 3
 4                                       ________/s/_______________________
                                          DAVID T. BROWN, ESQ.
 5                                        Counsel for Defendant
 6
 7                                       _______/s/________________________
                                         NICHOLAS D. DICKINSON, ESQ.
 8                                       Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                  UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,           )
                                         )
 4                     Plaintiff,        )                 2:13-CR-00070-GMN-PAL
 5                                       )
     vs.                                 )
 6                                       )                 FINDINGS OF FACT, CONCLUSIONS
     ALLAN DOBKOWSKI,                    )                 OF LAW, AND ORDER
 7                                       )
                       Defendants.       )
 8   ____________________________________)
 9                                         FINDINGS OF FACT
10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court finds that:
12          1.      The parties are waiting to get more information regarding Mr. Dobkowski’s recent
13   arrest in Henderson and the Court’s in Henderson have continued all matters for at least thirty
14   (30) days.
15          2.      Mr. Dobkowski is 65 years old with a history of lung issues and has suffered from
16   pneumonia twice in the last two (2) years.
17          3.      The parties feel additional time will be needed and would like to avoid appearing
18   at Court until conditions have improved..
19          4.      The undersigned has spoken to Mr. Dobkowski and he has no objection to this
20   request for a continuance.
21          5.      The additional time requested herein is not sought for purposes of delay.
22                                       CONCLUSION OF LAW
23          The ends of justice served by granting said continuance outweigh the best interest of the
24   public and the defendant since the failure to grant said continuance would be likely to result in a
25   miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
26   which to be able to effectively and thoroughly prepare taking into account the exercise of due
27   diligence.
28



                                                      3
            IT IS FURTHER ORDERED that the April 8, 2020, revocation hearing be vacated
 1
     and continued to Wednesday, June 17, 2020, at the hour of 10:00 a.m., in Courtroom #7D
 2
     before Judge Gloria M. Navarro.
 3
 4                         30
            DATED this___________ day of March, 2020.
 5
 6
                                                _______________________________
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   4
 1                                 CERTIFICATE OF SERVICE
 2             The undersigned certifies that on the 27th day of March, 2020, the STIPULATION TO
 3   CONTINUE SENTENCING was electronically served upon all attorneys of record in this
 4   matter.
 5
 6   BY:       ___________/s/__________________
               David T. Brown
 7             Nevada Bar No. 6914
               520 S. Fourth Street, #320
 8             Las Vegas, Nevada 89101
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    5
